Case: 09-30921 Document: 00511415583 Page: 1 Date Filed: 03/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 17, 2011
                                     No. 09-30921
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KELVIN STANLEY GEOGHAGAN,

                                                   Plaintiff-Appellant

v.

TIM WILKINSON; TIM KEITH; VIRGIL LUCAS; C/O FITCH; C/O MOSS;
LIEUTENANT KNIGHT; INMATE SHAWN,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:06-CV-2331


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Kelvin Stanley Geoghagan, Louisiana prisoner # 307711, the plaintiff in
the instant 42 U.S.C. § 1983 action, has appealed from the magistrate judge’s
denial of his motions for appointment of counsel to represent him in the district
court proceedings and from the district court’s failure to appoint counsel sua
sponte at trial.     He also moves this court for the appointment of counsel.
       If necessary, this court must examine the basis of its jurisdiction on its


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-30921 Document: 00511415583 Page: 2 Date Filed: 03/17/2011

                                 No. 09-30921

own motion. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Geoghagan did
not challenge the magistrate judge’s adverse rulings before the district court,
and there is no evidence in the record that Geoghagan consented to proceed
before the magistrate judge pursuant to 28 U.S.C. § 636(c)(1). Consequently, we
lack jurisdiction to consider the magistrate judge’s ruling. See Gregg v. Linder,
349 F.3d 860, 862 (5th Cir. 2003).
      Geoghagan also challenges the district court’s failure to appoint counsel
sua sponte at trial. A district court may appoint counsel in a § 1983 case if
exceptional circumstances exist. Branch v. Cole, 686 F.2d 264, 266 (5th
Cir.1982). We review a district court’s decision not to appoint counsel in a §
1983 action for abuse of discretion. Norton v. Dimazana, 122 F.3d 286, 293 (5th
Cir. 1997).   Geoghagan has not shown that the district court abused its
discretion in failing to appoint counsel sua sponte. The judgment of the district
court is AFFIRMED.       In light of the foregoing, Geoghagan’s motion for
appointment of appellate counsel is DENIED.




                                       2